Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 4/14/22.  As directed by the amendment, claims 1, 8-9, 12, and 16-17 have been amended and no claims have been added or canceled. Thus, claims 1-17 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
(1) A dilution spacer for a metered-dose inhaler comprising an enclosure defining a dilution chamber, an actuator inlet, an ambient air inlet, and an outlet, wherein the ambient air inlet is positioned opposite the outlet and “the ambient air inlet and the outlet are positioned adjacent an edge wall of the enclosure…wherein the airflow path makes up a minority of the volume of the dilution chamber” (claim 1, ln. 11-17) in combination with the remaining claim limitations; or
(2) A metered-dose inhaler actuator comprising an enclosure defining a dilution chamber, an actuator inlet, an ambient air inlet, and an outlet, wherein the ambient air inlet is positioned opposite the outlet and “the ambient air inlet and the outlet are positioned adjacent an edge wall of the enclosure…wherein the airflow path makes up a minority of the volume of the dilution chamber” (claim 12, ln. 12-18) in combination with the remaining claim limitations.
	The closest prior art of record is Sperry (4,852,561).
	While Sperry discloses a metered-dose inhaler actuator and dilution spacer comprising an enclosure defining a dilution chamber; an actuator inlet; an ambient air inlet; and an outlet; wherein each of the actuator inlet the ambient air inlet and the outlet are in fluid communication with the dilution chamber; the ambient air inlet position opposite the outlet, whereby suction through the outlet from outside the enclosure draws ambient air into the enclosure through the ambient air inlet to generate a flow path from the ambient air inlet through the dilution chamber and out of the outlet, Sperry does not disclose that the ambient air inlet and outer are positions “adjacent an edge wall of the enclosure” and that “the airflow path makes up a minority of the volume of the dilution chamber.”  Therefore, the claims are in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785